DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann et al. (DE 102017113884 A1; using US PGPub 2019/0237224 for English language citations) in view of Hartmann et al. (US PGPub 2005/0208286).
Regarding claims 1-4, 6, 8-10 and 12, Heinemann teaches electrically conductive shaped bodies comprising at least one organic matrix polymer component A and at least one submicron-scale or nanoscale, electrically conductive additive component B, and at least one phase-change material component D which is incorporated into an organic component C (abstract; [0019]), and optionally further processing aids, stabilizers, modifiers and dispersing agents ([0021]; [0068]) including UV stabilizers, oxidation inhibitors, etc. ([0068]; [0089])(instant antioxidant).
Heinemann teaches the organic matrix polymer A is present from 10 to 90 wt% and is selected from various suitable matrix polymer materials, including polyamides, polyesters, etc. ([0021]; [0061]; see [0027]-[0028]; [0090]). Heinemann teaches the polyamides include PA12, PA6.6, PA6.10, PA6.12, etc., and teaches the polyesters include polybutylene terephthalate, polyethylene terephthalate, etc. ([0028]; [0090]).
Heinemann teaches the electrically conductive additive B is present from 0.1 to 4 wt% and is selected from nanoscale tubes including single-wall, multi-wall, open or closed, unfilled or filled carbon nanotubes ([0021]; [0029]-[0034]; [0062]; [0064]; [0091]). Heinemann teaches the nanoscale materials have at least one spatial dimension of less than 1000 nm ([0088]). 
Heinemann teaches the phase-change material D includes native or synthetic fatty compounds, etc. ([0042]) and is stabilized by organic component C selected from polymeric dispersing agents including amorphous polyesters and polyamides ([0047]-[0060]; [0092]), wherein the stabilized phase-change material is present from 2 to 6 wt% ([0021]; [0066]; wherein the matrix is 10-98%, the conductivity additive is 0.1-30%, the phase change material is 2-50%, all else present is 0-10% or remainder [0011], [0021]).
Heinemann teaches fatty compounds as phase-change materials and teaches their incorporation into a stabilizing organic compound. Heinemann does not specifically teach a C16-C30 fatty acid esterified with a polyol (claims 1, 2 and 3) as claimed and does not specifically teach the first polymer/second polymer claimed (claims 1, 4 and 6). However, Hartmann similarly teaches polymeric composites, suitable for forming synthetic fibers and filaments ([0018]; [0089]), comprising a phase-changing material incorporated therein ([0023]). Hartmann teaches suitable phase change materials include fatty acids and fatty acid esters ([0026]]), wherein a particularly useful material is selected from polyethylene glycols endcapped with fatty acids of stearic acid, etc. having melting points from 22 to 35 °C ([0034]; [0036]). Hartmann further teaches the phase change materials are contained or stabilized with dispersing polymeric materials including polyesters of polybutylene terephthalate, etc. (instant first polymer) and polyamides of Nylon 6, etc. (instant second polymer) ([0045]; [0051]), wherein the dispersing polymeric material is compatible or miscible with, or has an affinity for, the matrix polymer material ([0048]) and the phase change material ([0046]). Hartmann and Heinemann are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymer composites comprising stabilized phase change materials, suitable for use in forming fibers and filaments. At the time of filing a person having ordinary skill in the art would have found it obvious to select the phase change materials and their suitable polymeric stabilizers of Hartmann as the phase change materials and polymeric stabilizers of Heinemann and would have been motivated to do so as Heinemann invites fatty acid based phase change materials having a phase change transition temperature from 20 to 50°C, wherein the phase change material has been stabilized with a polymeric stabilizer including polyesters or polyamides, and further as Hartmann teaches such fatty acid esters are known to be suitable phase change materials in the temperature range from 22 to 35°C and are stabilized by selected polymeric stabilizers having affinity for both the phase change material and the matrix polymer.
Regarding claim 11, Heinemann in view of Hartmann renders obvious the composition as set forth above. Heinemann further teaches the electrically conductive material consists of carbon black, consists of carbon nanotubes, or consists of carbon black and carbon nanotubes, present from 0.1 to 4 wt% of the total composition ([0063]-[0065]). As such, Heinemann renders obvious the combination of carbon black and carbon nanotubes present respectively or collectively in amounts of 0.1 to 4 wt%. It would have been obvious to one of ordinary skill in the art to select both carbon black and carbon nanotubes in similar amounts and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from the teaching by Heinemann that they are alone or in combination suitably so-present.
Regarding claims 13-14, Heinemann in view of Hartmann renders obvious the composition as set forth above. Heinemann further teaches the composition is suitable for processing into monofilaments, multi-filaments, staple fibers, etc., and teaches the multi-filaments consist of from 8 to 48 individual filaments, wherein a 36-filament multi-filament yarn is exemplified (instant yarn)([0069]; [0104]; [0156]).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767